Citation Nr: 1439782	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-12 640	)	DATE
	)
	)
	

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to retroactive payment of Dependency and Indemnity Compensation (DIC) benefits. 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to January 1983.  He died in December 1983 and the appellant is his daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appellant testified before a Decision Review Officer (DRO) at the RO in June 2011.  A transcript of the hearing is associated with the claims file.

The appellant has not been represented in the course of this appeal, but representation for the appellant's mother has been formerly established in connection with a DIC claim-not currently on appeal-filed by the appellant's mother in July 2011.  The RO is directed to conduct all indicated development with respect to the claim filed by the appellant's mother.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are also electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the appellant's claim.  A review of the documents in Virtual VA  reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the VBMS file does not contain any documents at this time.  


FINDING OF FACT

DIC benefits on behalf of the appellant were sent to her mother as her custodian at the proper address in January 1984; the presumption of regularity attaches and has not been rebutted by clear evidence. 

CONCLUSION OF LAW

The criteria for retroactive payment of DIC benefits are not met.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.5, 3.152 (2013); Mindenhall v. Brown, 7 Vet. App. 271 (1994). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations, in certain cases, on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA does not apply, however, to cases that are resolved on the basis of legal interpretation.  See DelaCruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  As such, no reasonable possibility exists that any further factual development would assist in substantiating the appellant's claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

The appellant was provided an opportunity to set forth her contentions during a hearing before a DRO in June 2011.  In Bryant v. Shinseki, 23 Vet. App. 488  (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. 
§ 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2011 hearing, the DRO noted the issue on appeal.  Also, testimony was solicited regarding the specific contentions of the appellant; namely, her assertion that her mother never received the DIC benefits on her behalf.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As noted above, there is no additional notice or assistance that would aid the appellant in substantiating the claim.  As such, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

II.  Analysis

The law provides DIC for children of a Veteran who dies from a service-connected disability.  38 U.S.C.A. § 1310.  The surviving spouse is first in line to receive DIC benefits, assuming the spouse qualifies as a surviving spouse for VA benefits purposes.  If the surviving spouse does not qualify, or if the surviving spouse has not filed a claim, or if there is no surviving spouse, a qualifying surviving child of the deceased Veteran is next in line to receive DIC payments, if awarded.   38 C.F.R. §§ 3.5, 3.152. 

Prior to his death, the Veteran was service-connected for chronic active hepatitis with cirrhosis and recurrent hemorrhage from esophageal varices.  He died in December 1983, and his death certificate noted the immediate cause of death as end stage liver disease, with contributory causes of death listed as chronic active hepatitis with cirrhosis and bleeding esophageal varices.  The appellant's mother, who entered into an October1983 court agreement divorcing the Veteran, with final judgment filed in November 1983, filed a claim for DIC benefits in January 1984 as  a custodian for the appellant and her siblings.  Service connection for the cause of the Veteran's death was granted by a January 1984 rating decision. 

Thereafter, a letter dated in January 1984 from the VA RO in Atlanta, Georgia, reflect an award of DIC to the appellant's mother on behalf of her children at a rate of $323 a month from January 1, 1984, and $225 a month from July [redacted], 1986 (the date of the appellant's 18th birthday).  This letter reflected the termination of this award effective from November 3, 1987 (the date of the appellant's brother's 18th birthday).  A Compensation and Pension Award form dated January 25, 1984, reflects that payment of the aforementioned rates was authorized to the appellant's mother on behalf of the Veteran's children.  

At the June 2011 DRO hearing, the appellant indicated that, while looking at some of her mother's old paperwork, she discovered a copy of the January 1984 DIC award letter referenced above.  After an inquiry with her mother in regard to this letter, she indicated that her mother told her she never received the award of DIC benefits on behalf of the appellant and her brother referenced in this letter, and the appellant's mother submitted a statement to this effect in March 2009.  

The presumption of regularity states that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  For the purposes of this appeal, the presumption of regularity extends to the officials at the Atlanta, Georgia, RO who were responsible for providing the appellant's mother the DIC benefits to which she was entitled to as a custodian of the Veteran's children.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO). 

Significantly, the appellant may rebut the above presumption by submitting clear evidence to the effect that VA's regular practices were not followed in this case.  In this regard, the Court has held that the question of whether clear evidence exists to rebut the presumption of regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  However an 'assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.'  Jones v. West, 12 Vet. App. 98, 102 (1998). 

Conversely, clear evidence sufficient to rebut the presumption of regularity has been found when VA addressed communications to a wrong street name, wrong street number, or wrong zip code in circumstances indicating that such errors were consequential to delivery.  See, e.g., Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) (per curiam order); see also Crain, 17 Vet. App. at 188-89.

If the claimant succeeds in rebutting the presumption of regularity, the burden then shifts to VA to establish that regular administrative practices were, in fact, observed.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992); Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (the presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary); see also Baxter v. Principi, 17 Vet. App. 407, 410 (2004).

In the instant case, there is no assertion that the January 1984 DIC award letter was not sent to the proper address and this letter was not returned as undeliverable.  In fact, the appellant submitted a copy of the letter herself in support of her claim.  Moreover, there is no indication that the appellant's mother alleged non-receipt of the payment of such benefits contemporaneously.  As such, and absent clear evidence to the effect that VA's regular practices were not followed in the instant case, the record strongly indicates that the RO personnel properly discharged their duties in sending the benefits to the appellant's mother at the proper address.    

The Board acknowledges that the "audit" of the benefits in question discussed at the June 2011 hearing could not be accomplished because, as explained in the July 2011 supplemental statement of the case, such payment records were not microfiched until October 1989 and there is otherwise no record of benefit payments for the period in question.  However, such an audit would only confirm what the January 1984 letter strongly suggests; namely that the benefits in question were sent to the appellant's mother, and would not specifically address the contention of the appellant that such benefits were not received.  In short, as there is no evidence to support the assertions of non-receipt in this case, the Board finds that the presumption of regularity has not been rebutted.  Jones, supra; Crain, supra.  

The Board also references the "six-year" statute of limitations, to which the appellant was notified in April 2009 by way of an extract from rules promulgated by the United States General Accounting Office, that appears to bar recovery of the any benefits in question that were not received by the appellant's mother given the fact that the claim for recovery of such benefits was filed well over two decades after the benefits were granted.  However, and as set forth above, the denial of the claim herein is based on the fact that the appellant has not rebutted the presumption that the DIC benefits in question were received.  
 
In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against his claim, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Retroactive payment of DIC benefits is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


